Citation Nr: 1624536	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  06-37 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
Regional Office in and Insurance Center in St. Paul, Minnesota


THE ISSUE

Basic eligibility to nonservice-connected pension benefits prior to May 24, 2010.


REPRESENTATION

The Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

None


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board acknowledges that the issues of entitlement to service connection for heart disease and arthritis, both claimed as due to herbicide exposure, have been perfected for appeal, but have not yet been certified to the Board.  The Board's review of the record reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over these issues at this time, so as to allow the AOJ to complete this development and certify the issues to the Board, at which time they will be the subject of a subsequent Board decision, if otherwise in order.

This case was previously before the Board in November 2011, at which time it was remanded to comply with the Veteran's request for a hearing before a Veterans Law Judge (VLJ).  At a February 2012 hearing, the undersigned VLJ noted that the Veteran was presently incarcerated and unable to appear for the hearing, thereby finding good cause to take argument from the Veteran's accredited representative.  Furthermore, the accredited representative acknowledged that the statement he presented on the Veteran's behalf would constitute the Veteran's hearing on the appellate issue, thereby satisfying the Veteran's hearing request.  A transcript of this hearing has been associated with the Veteran's record.

In June 2012, the Board denied the Veteran's claim for nonservice-connected pension.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  However, as he did not challenge the Board's denial of service connection for a back disorder, residuals of ruptured appendix, elevated cholesterol, blood clot of the left leg, an acquired psychiatric disorder, hypertension, and skin cancer, these claims were considered by the Court to have been abandoned.  

In a December 2013 Memorandum Decision, the Court vacated the Board's June 2012 denial of nonservice-connected pension and remanded that claim to the Board for further proceedings consistent with the Court's Memorandum Decision.

In July 2014, the Board bifurcated the Veteran's claim for nonservice-connected pension, granting his entitlement to basic eligibility as of May 24, 2010, thereby extinguishing that portion of the appeal, and remanding the claim of entitlement to basic eligibility prior to May 24, 2010 for development.  This matter has now been returned to the Board for further appellate review.  

This case has been processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) systems.   


FINDINGS OF FACT

1.  The Veteran had 90 days of active duty during the Vietnam era and has been deemed totally and permanently disabled by the Social Security Administration (SSA) as of December 31, 1981.

2.  The  Veteran filed the instant claim seeking nonservice-connected pension benefits on September 10, 2004, and in a previous decision, the Board determined that he was eligible for nonservice-connected pension benefits as of May 24, 2010.  


CONCLUSION OF LAW

From September 10, 2004 to May 24, 2010, the criteria for basic eligibility for nonservice-connected pension benefits have been met.  38 U.S.C.A. §§ 1505(a), 5107 (West 2014); 38 C.F.R. §§ 3.3, 3.666 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant basic eligibility for nonservice-connected pension benefits for the appeal period prior to May 24, 2010, herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Pursuant to 38 U.S.C.A. § 1521, pension eligibility is established for Veterans who served for 90 days or more during a period of war and who are permanently and totally disabled due to nonservice-connected disabilities which are not the result of the Veteran's willful misconduct.   

The 90-day service requirement is further articulated in 38 C.F.R. § 3.3, which states that basic entitlement to pension exists if a Veteran served in the active military, naval, or air service for 90 days or more during a period of war; or served in the active military, naval, or air service during a period of war and was discharged or released from such service for a service-connected disability; or served in the active military, naval, or air service for a period of 90 consecutive days or more and such period began or ended during a period of war; or served in the active military, naval, or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. 3.3(a)(3). 

Further, per 38 C.F.R. 3.3(a)(3)(vi)(B)(2), a veteran is considered permanently and totally disabled if the veteran is disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner.  
Additionally, the VA Adjudication Procedure Manual states that a rating determination of permanent and total disability is not required to establish eligibility for Veterans Pension when a Veteran is presumed to be permanently and totally disabled for Pension purposes because he or she is disabled, as determined by the Commissioner of SSA.  Further, if a Veteran is younger than age 65, but the SSA has determined he or she is disabled, the Veteran may be presumed permanently and totally disabled for Pension purposes from the date of disability onset.  See VA Adjudication Procedure Manual, M21-1, V.i.2.2.a., c.

At the outset of the Board's analysis of this claim, the Board acknowledges that the record reflects the Veteran has been incarcerated throughout the pendency of this case, to include at the time he submitted his claim for nonservice-connected pension benefits.  Applicable law and regulations indicate that no pension under public or private laws administered by VA shall be paid to or for an individual who has been imprisoned in a Federal, State, or local penal institution as a result of conviction of a felony or misdemeanor for any part of the period beginning sixty-one days after such individual's imprisonment begins and ending when such individual's imprisonment ends.  38 U.S.C.A. § 1505(a); 38 C.F.R. § 3.666; see also Latham v. Brown, 4 Vet. App. 265 (1993).   

However, as set forth in the Court's December 2013 Memorandum Decision, the issue of entitlement to basic eligibility for nonservice-connected pension benefits is separate from an analysis as to whether a veteran is entitled to payment of those benefits.  

Specifically, in the December 2013 Memorandum Decision, the Court observed that nowhere in the statues setting forth the requirements for pension eligibility is there a clause stating that an incarcerated veteran was not eligible for basic entitlement to pension.  The Court, in relying on Shepard v. Shinseki, 26 Vet.App. 159, 163-68 (2013), found that a benefit payment and entitlement to payment were two wholly separate things and, although a veteran's pension payment may be withheld permanently or redirected to family members, his basic entitlement to that pension did not vanish merely because he was incarcerated.  The Court concluded that basic pension eligibility and its appurtenant rights survive a veteran's imprisonment even if the veteran's right to receive payment does not.  38 U.S.C. § 1505(a),(b).  

In other words, while a veteran may be eligible for such pension benefits, the payment of pension benefits may be barred by statute or regulation in certain circumstances, such as, as applicable in this case, when a veteran is incarcerated.  See 38 U.S.C.A. § 1505(a); 38 C.F.R. § 3.666; see also Latham, supra.  Accordingly, while the AOJ's decisions address whether the Veteran is entitled to the payment of pension benefits during the appeal period prior to May 24, 2010, the issue on appeal whether the Veteran was eligible for such benefits prior to May 24, 2010.  

As also set forth in the Board's prior decisions, the Veteran's active service, which spanned from August 1972 to September 1976, includes service of 90 consecutive days during the Vietnam era.  Thus, the Veteran's service satisfies the first eligibility requirement for nonservice-connected pension benefits eligibility.  

As to the second requirement, that the Veteran be deemed permanently and totally disabled, a SSA Inquiry response, received by VA in December 2015 and associated with the Veteran's Virtual VA electronic claims file, indicates that the SSA determined that the Veteran's became permanently and totally disabled as of December 21, 1981.  Based on the SSA's determination, the Veteran is presumed to be permanently and totally disabled for pension purposes for the entirety of this appeal period, which began on September 10, 2004, the date of receipt of the instant nonservice-connected pension claim, until May 24, 2010, the date on which the Board previously determined that the Veteran had become eligible for such pension benefits.  

Based on the foregoing, the appeal as to issue remaining on appeal, entitlement to basis eligibility for nonservice-connected pension benefits prior to May 24, 2010, is granted.  In granting such benefit, the Board, in its Order below, directs that such award is subject to the laws and regulations controlling the award of monetary benefits, which includes the foregoing laws and regulations pertaining to the bar of payment of pension benefits when a veteran is incarcerated.

	





(CONTINUED ON NEXT PAGE)

ORDER

From September 10, 2004 to May 24, 2010, basic eligibility for nonservice-connected pension is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


